MONTGOMERY, Chief Justice
(dissenting) .
I am unable to agree with the majority opinion. First, there is no obligation on the part of the grantee in the deed, his heirs and assigns, to continue to use the oil products distributed by the grantors. The grantee’s only obligation is to use the products of the grantors if he handles oil products. If the grantee should, for example, change the nature of his business from a filling station to a flower shop, under the terms of the deed as I understand them, there would be no obligation on his part to use oil products. This is only one instance in which the grantee would not be obligated to continue to use the oil products distributed by the grantors. Death of the grantee or destruction of the filling station facilities are other instances that readily come to mind. I cannot conceive of such a right being subject to condemnation.
Second, the value of such a right is not susceptible of evaluation. The damages from the loss of such a right are, of necessity, remote and speculative. The success or failure of a filling station business usually depends on the way in which it is operated. Inasmuch as it is recognized in the conveyance that the property may be transferred, it might be transferred to one who could not or would not conduct a successful and profitable filling station business. This circumstance, as well as those suggested in the preceding paragraph, illustrates the difficulty in trying to evaluate the right claimed by appellants.
*109STEWART, J.,
also dissents for the above reasons and for the additional reasons that he does not feel that the right claimed is a covenant running with the land and is not identified with the land conveyed by the deed.